     Case 1:15-cr-00867-RMB Document 593-21 Filed 01/21/20 Page 1 of 2




GENEL MÜDÜRLÜK
FİNANSAL MUHASEBE DAİRE BAŞKANLIĞI

          İÇSEL BİLGİLERE İLİŞKİN ÖZEL DURUM AÇIKLAMA FORMU

Ortaklığın Unvanı/Ortakların Adı : Türkiye Halk Bankası A.Ş.
Adresi                               : Barbaros Mah. Şebboy Sok. No:4 Ataşehir/İstanbul
Telefon ve Fax No                    : 0216 503 70 70 - 0212 340 93 99
E-posta adresi                       : halkbank.ir@halkbank.com.tr
Ortaklığın Yatırımcı/Pay Sahipleri ile
İlişkiler Biriminin Telefon-Faks No : 0216 503 54 50 – 0212 340 09 90
Tarih                                : 04.01.2018
Özet Bilgi                           : ABD’deki Dava Hakkında


MERKEZİ KAYIT KURULUŞU A.Ş.

Açıklanacak Özel Durumlar: Bankamız Genel Müdür Yardımcısı Sn. Mehmet Hakan Atilla
hakkında, ABD’de görülmekte olan davanın ilk yargılama safhasında, kendisine atfedilen
suçların bir kısmı için Mahkeme Jürisi tarafından suçlu olduğu yönünde karar verilmiştir.
Bundan sonraki süreçte, verilen karar hakkında temyiz dahil tüm yasal yollara müracaat
edilmesi imkan dahilinde olup dava ile ilgili hukuki süreç henüz sonuçlanmamıştır.

Bahse konu davada Bankamız taraf olmadığı gibi Mahkeme tarafından Bankamız hakkında
alınmış herhangi idari veya mali bir karar bulunmamaktadır.

Genel Müdür Yardımcımız hakkındaki Mahkeme Jürisi kararına dayanılarak, henüz hukuki
süreci tamamlanmayan davayla ilgili olarak Bankamızın güven ve itibarını sarsıcı nitelikte
açıklama veya haber yapılmasının Bankacılık Kanununun “İtibarın Korunması” başlıklı madde
hükümlerine aykırılık teşkil edeceğini hatırlatmak isteriz.

Bankamız, tüm iş ve işlemlerinde ulusal ve uluslararası düzenlemelere her zaman hassas bir
şekilde uymakta olup uyum politikasını uluslararası standartlarda daha da geliştirmek için
yoğun bir çaba harcamaktadır.

Bankamız tarafından, bankacılık hizmetleri sunulurken mevcut düzenlemeler ve diğer tüm
bankalarca bilinen ve izlenen dış ticaret uygulamaları dışında herhangi bir mekanizma, yöntem
veya sistem kullanılmamaktadır. Yapılan dış ticaret işlemleri ve para transferleri açık, şeffaf ve
ilgili otoritelerce izlenebilir durumdadır. Bankamız, işlemlerindeki şeffaflık ve uluslararası
düzenlemelere uyum politikasını bundan sonra da kararlı bir şekilde devam ettirecektir.

Ülkemiz ekonomisine 80 yıldır hizmet sunan Bankamızın, faaliyetlerini geçmişte olduğu gibi
bugün ve gelecekte de tüm ulusal ve uluslararası düzenlemelere uygun, güçlü, güvenilir ve
kesintisiz bir şekilde sürdüreceğini kamuoyunun bilgisine sunarız.
     Case 1:15-cr-00867-RMB Document 593-21 Filed 01/21/20 Page 2 of 2



Açıklamanın İngilizce versiyonuna aşağıda yer verilmektedir./ English version of the disclosure
is stated below.

Our Bank’s Deputy General Manager Mr. Mehmet Hakan Atilla has been convicted by the Jury
for some of the crimes attributed to him at the first trial stage of the case in the United States.
The legal process has not yet been concluded and Mr. Mehmet Hakan Atilla has right to appeal
against this decision.

As a matter of fact, neither has our Bank been a party to the case nor is there administrative or
financial decision taken against our Bank by the Court.

We would like to remind that to make news which discredit our Bank and damage its reputation
based on the decision of the jury regarding our Deputy General Manager about the judicial
process which is not yet concluded would be against the principles of the article titled
“Protection of Reputation” of the Banking Law.

Our Bank always adheres sensitively to national and international regulations in all its business
and transactions and puts utmost effort to improve its compliance policy further within the
framework of international standards.

No mechanism, method or system other than those in the existing regulations and those known
to and followed by all other banks in foreign trade practices have been used by our Bank when
offering banking services. The foreign trade transactions and money transfers are carried out in
an open and transparent manner which can be monitored by the related authorities on the
system. Our Bank is always going to maintain its policy of transparency in the transactions and
compliance to international regulations decisively.

We kindly bring to the public attention that our Bank, which has been providing services to the
economy of our country for 80 years, is continuing its operations, and will to do so in the
future, in accordance with national and international regulations in a strong, reliable and
uninterrupted manner as it did in the past.

In case of any contradiction between the Turkish and English versions of this public disclosure,
the Turkish version shall prevail.

Yukarıdaki açıklamalarımızın, Sermaye Piyasası Kurulu’nun yürürlükteki Özel Durumlar
Tebliğinde yer alan esaslara uygun olduğunu, bu konuda/konularda tarafımıza ulaşan bilgileri
tam olarak yansıttığını, bilgilerin defter, kayıt ve belgelerimize uygun olduğunu, konuyla ilgili
bilgileri tam ve doğru olarak elde etmek için gerekli tüm çabaları gösterdiğimizi ve yapılan bu
açıklamalardan sorumlu olduğumuzu beyan ederiz.

                                                               Saygılarımızla,

                                                    TÜRKİYE HALK BANKASI A.Ş.
                                                       GENEL MÜDÜRLÜĞÜ
